Citation Nr: 1549018	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-35 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to January 1966.  He also had a period of active duty for training (ACDUTRA) from March 1960 to September 1960.

This case initially came before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

These issues were previously remanded by the Board for further development in February 2013 and April 2015.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from September 2009 to September 2013.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current neck disability of postsurgical change with spondylosis and arthritis.

2.  The Veteran has a current shoulder disability of mild acromioclavicular (AC) arthropathy of the left shoulder and degenerative or traumatic arthritis of the right shoulder.

3.  The Veteran complained of pain in the neck and right shoulder after lifting heavy objects while in service.

4.  A chronic neck disability, including arthritis, did not manifest to a compensable degree within one year of separation from service, was not noted to be chronic during service, did not have onset during service, and is not otherwise related to service.   

5.  A chronic shoulder disability, including arthritis, did not manifest to a compensable degree within one year of separation from service, was not noted to be chronic during service, did not have onset during service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations or medical opinions are in order.  

There was substantial compliance with the February 2013 remand directives.  With regard to the claims on appeal, on remand, the Agency of Original Jurisdiction sent the Veteran a February 2013 notice letter requesting he identify and complete VA Form 21-4142 for VA to obtain any outstanding treatment records, to include from Dr. Hudson, Highland Clinic, Industrial Medical Analysis, and Family Clinic.  As of this date, treatment records from Dr. Hudson, Highland Clinic, and the Family Clinic are associated with the record.  No response has been received, specifically a signed VA Form 21-4142, from the Veteran for Industrial Medical Analysis; nor has the Veteran put VA on notice of any outstanding evidence pertaining to the claims on appeal.  Negative responses were received from the Social Security Administration in February 2013 and September 2013 after multiple attempts to obtain the Veteran's records.  The Veteran was also afforded August 2013 VA Disability Benefits Questionnaire examinations for neck and shoulder conditions, to include medical opinions.  The Agency of Original Jurisdiction readjudicated the claims in an October 2013 Supplemental Statement of the Case.  

There was also substantial compliance with the April 2015 remand directives.  On remand, the Agency of Original Jurisdiction sent the Veteran a May 2015 notice letter requesting he clarify whether his claim for entitlement to service connection for a shoulder disability is for his right or left shoulder.  As of this date, no response has been received from the Veteran, so the Board will discuss entitlement to service connection for right and left shoulder disabilities below.  In July 2015, an addendum VA medical opinion was obtained and associated with the record.  The Agency of Original Jurisdiction readjudicated the claims in a July 2015 Supplemental Statement of the Case.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as arthritis, when manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

At the outset, review of the evidentiary record shows the Veteran has current diagnoses of a neck and shoulder disability during the appeal period.  Specifically, the August 2013 VA examiner documents postsurgical change with spondylosis and arthritis of the cervical spine and mild acromioclavicular (AC) arthropathy of the left shoulder.  X-ray findings of the right shoulder, pursuant to the August 2013 VA examination, revealed degenerative change and the examiner noted diagnostic testing revealed degenerative or traumatic arthritis.

The element of an in-service occurrence for the neck and right shoulder has been met in this case.  The January 1961 entrance examination report is silent for any abnormality of the neck and shoulders.  In June 1965, the Veteran complained of pain in the neck and right shoulder after lifting heavy objects approximately two days prior.  He was treated with hot backs to shoulder and assigned to light duty for one week.  At the time of separation from service, a July 1965 examination report indicates review of the Veteran's spine, and other musculoskeletal to include the neck, and upper extremities were normal.  On the July 1965 Report of Medical History, at the time of separation from service, the Veteran denied having or having had a history of bone, joint, or other deformity and painful or "trick" shoulder.

The Board notes that the element of an in-service occurrence for the left shoulder has not been met or alleged by the Veteran in this case.  

Next, the element of a nexus between the current neck and right shoulder disabilities and in-service neck and right shoulder occurrences has not been met in this case.

Throughout the appeal, the Veteran alleges that his in-service injuries to the neck and right shoulder have made him more susceptible to later injury and his post-service injuries aggravated the original in-service injuries.

In April 2008, a private medical opinion by Dr. W.L. was associated with the record.  This opinion stated the Veteran "re-injured the preexisting injuries that he sustained during the military" and that "his military injuries are a direct linkage to his chronic disability."  The Board notes it does not appear that Dr. W.L. reviewed the Veteran's service treatment records or had access to his claims file.

Pursuant to the February 2013 Board remand directives, the Veteran was afforded VA Disability Benefits Questionnaire examinations for neck and shoulder conditions in august 2013 by the same examiner.  The examiner noted review of the Veteran's electronic claims file and opined, in contrast to the April 2008 private medical opinion, that the Veteran's current neck and shoulder disabilities are less likely as not related to active service based upon medical record review and evaluation of the Veteran.  With regard to the shoulder disability, only an opinion for the left shoulder diagnosis was provided.  With regard to the neck disability, it was explained that 

[T]he Veteran's separation examination is negative for chronic neck pain or spondylosis.  There is a note that reveals that the Veteran was injured in an MVA [motor vehicle accident in November 1993] after which he had surgery for a ruptured disc in the cervical spine at which time . . . he underwent a fusion operation on the cervical spine.  In between his military service and this injury the Veteran was working in a very physically challenging job.

As noted in the April 2015 Board remand, the August 2013 VA examiner failed to take into consideration the Veteran's June 1965 in-service complaint of neck and right shoulder pain.  Moreover, an opinion with regard to the right shoulder disability was not provided.  Therefore, a July 2015 addendum VA medical opinion was provided.

In July 2015, the VA physician noted review of the Veteran's claims file in VBMS and Virtual VA, VA treatment records, lay statements and verbal histories, previous VA examination report and medical opinions, April 2015 Board remand directives, and medical literature.  The VA physician opined, in similarity to the August 2013 VA medical opinion, that it is not at least as likely as not that the Veteran's neck and right shoulder disabilities had their onset during service or were caused or otherwise related to any event in service.  Throughout discussion of the Veteran's medical history during service and since separation from service, it was explained, in relevant part, that:

* October 1978 findings of normal examination of the cervical spine after the motor vehicle accident does not suggest an ongoing neck condition related to military event or injury;
* Bursitis typically does not lead to development of arthritis; therefore, the subsequent right shoulder arthritis cannot be explained by that diagnosis; and
* While the Veteran reports ongoing neck and shoulder issues after separation, evidence presented indicates intercurrent injury, rather than military service, as the etiology.

The Board finds that the most probative evidence of record demonstrates that the Veteran's neck and right shoulder disabilities are not related to active service.  The VA etiological opinions, collectively, are probative as the examiners reviewed the claims file, considered the Veteran's medical history, and provided sufficient rationale for the opinions provided.  Accordingly, the opinions, collectively, are found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  

Moreover, although the Veteran is competent to report his in-service complaints of neck and right shoulder pain, the Board finds he does not have the experience, education, training, and expertise to provide an opinion regarding the etiology of his current neck and right shoulder disabilities; thus his competent reports are not probative and are outweighed by the examiners' findings.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

A neck disability was not noted until 1990s upon treatment after a motor vehicle accident in November 1993, which was over 25 years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  In fact, review of the cervical spine was within normal limits following a previous motor vehicle accidence in October 1978.  Moreover, a right shoulder disability of bursitis was not noted until February 1981, which was 15 years after separation from service.  In sum, the Board gives more weight to the August 2013 and July 2015 VA opinions, collectively, rendered by trained medical professionals and finds the third criteria to establish service connection on a direct basis has not been met.

Lastly, chronic neck and right shoulder disabilities of arthritis did not manifest to a compensable degree within one year of separation from service, were not noted to be chronic during service, and did not have onset during service.  As noted above, the Veteran's service treatment records do not show neck and right shoulder disabilities of arthritis were diagnosed or were chronic during service, or manifestations sufficient to identify chronic disease entities.  No evidence within one year of service discharge in 1966 note a chronic neck or right shoulder disability.  In fact, review of his post-service treatment records document onset of neck and right shoulder disabilities multiple years after separation from service.  Accordingly, service connection under these bases is not warranted.  See 38 C.F.R. §§ 3.303(b), (d), 3.307(a)(3), 3.309(a).


ORDER

Service connection for a neck disability is denied.

Service connection for a shoulder disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


